 

22nd CENTURY GROUP, INC.

2014 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

                                Dear :  

 

You have been granted an award of restricted shares of the common stock of 22nd
Century Group, Inc. (the “Company”) constituting a Restricted Stock Award (this
“Award”) under the Company’s 2014 Omnibus Incentive Plan (the “Plan”). This
Award is granted under and governed by the terms and conditions of the Plan and
this Award Agreement. Additional provisions regarding this Award and definitions
of capitalized terms used and not defined in this Award Agreement can be found
in the Plan.

 

Grant Date:   _____________ ___, 20__       Number of Shares of
Restricted Stock   ___________ (“Restricted Shares”):           Vesting Schedule
and/or Performance Requirements:         _____________           Except as
otherwise provided above, upon your termination of employment with, or cessation
of services to, the Company prior to the date the Restricted Shares are vested,
you will forfeit the unvested Restricted Shares.       Certificate:   Until the
Restricted Shares vest, the Company may, at the Administrator’s discretion,
issue one or more certificates representing such Restricted Shares, with an
appropriate restrictive legend, and/or maintain possession of the certificate
representing the Restricted Shares (with or without a legend) and/or take any
other action that the Administrator deems necessary or advisable to enforce the
limitations under this Award Agreement and the Plan.  The following is an
example of an appropriate legend:           The sale or other transfer of the
shares of Stock represented by this certificate, whether voluntary or by
operation of law, is subject to certain restrictions set forth in a Restricted
Stock Award Agreement, dated as of ___________, 20__, by and between 22nd
Century Group, Inc. and the registered owner hereof.  A copy of such Agreement
may be obtained from the Secretary of 22nd Century Group, Inc.      

 

 

 

 

    After (i) a Restricted Share vests and, if applicable, the Administrator
certifies that performance goals have been achieved; (ii) the receipt by the
Company from you of the certificate with legend representing such Restricted
Share (if such a certificate had been issued to you); and (iii) any applicable
tax requirements under this Award Agreement and the Plan are met, the Company
will deliver to you a certificate representing such Restricted Share, free of
any legend pertaining to any restrictions on transfer, or instruct its transfer
agent to remove any applicable stop-transfer orders, and such Restricted Share
shall thereupon be free of all transfer restrictions other than those imposed by
law or other regulatory standards.  Notwithstanding the foregoing, the Company
will not be obligated to issue or deliver any certificates unless and until the
Company is advised by its counsel that the issuance and delivery of the
certificates are in compliance with all applicable laws, regulations of
governmental authorities and the requirements of any securities exchange upon
which the Stock is traded.       Transferability of
Restricted Shares:   You may not sell, transfer or otherwise alienate or
hypothecate any of your Restricted Shares until they are vested.  In addition,
by accepting this Award, you agree not to sell any Shares acquired under this
Award other than as set forth in the Plan and at a time when applicable laws,
Company policies or an agreement between the Company and its underwriters do not
prohibit a sale.  The Company also may require you to enter into a shareholder’s
agreement that will include additional restrictions on the transfer of Shares
acquired under this Award that will remain effective after such Shares have
vested.       Voting and Dividends:   Subject to the terms of the Plan, you will
have all the rights of a shareholder of the Company with respect to voting and
receipt of dividends and other distributions on the Restricted Shares.      
Transferability of Award:   You may not transfer or assign this Award for any
reason, other than as set forth in the Plan.  Any attempted transfer or
assignment will be null and void.       Market Stand-Off:   In connection with
any underwritten public offering by the Company of its equity securities
pursuant to an effective registration statement filed under the Securities Act
of 1933, as amended, you agree that you shall not directly or indirectly sell,
make any short sale of, loan, hypothecate, pledge, offer, grant or sell any
option or other contract for the purchase of, purchase any option or other
contract for the sale of, or otherwise dispose of or transfer or agree to engage
in any of the foregoing transactions with respect to, any Shares acquired under
this Award without the prior written consent of the Company and the Company’s
underwriters.  Such restriction shall be in effect for such period of time
following the date of the final prospectus for the offering as may be determined
by the Company.  In no event, however, shall such period exceed one hundred
eighty (180) days.       Tax Withholding:   You understand that you (and not the
Company or any Affiliate) shall be responsible for your own federal, state,
local or foreign tax liability and any other tax consequences that may arise as
a result of the transactions contemplated by this Award.  You shall rely solely
on the determinations of your tax advisors or your own determinations, and not
on any statements or representations by the Company or any of its agents, with
regard to all such tax matters.  You understand that you may alter the tax
treatment of the Shares subject to this Award by filing an election under
Section 83(b) of the Internal Revenue Code of 1986, as amended (the
“Code”).  Such election must be filed within thirty (30) days after the date of
this Award to be effective.  You should consult with your tax advisor to
determine the tax consequences of acquiring the Shares and the advantages and
disadvantages of filing the Code Section 83(b) election.  You acknowledge that
it is your sole responsibility, and not the Company’s, to file a timely election
under Code Section 83(b), even if you request the Company or its representatives
to make this filing on your behalf.      

 

2

 

 

    To the extent that the receipt or the vesting of the Restricted Shares, or
the payment of dividends on the Restricted Shares, results in income to you for
federal, state or local income tax purposes, you shall deliver to the Company at
the time the Company is obligated to withhold taxes in connection with such
receipt, vesting  or payment, as the case may be, such amount as the Company
requires to meet its withholding obligation under applicable tax laws or
regulations.  If you fail to do so, the Company has the right and authority to
deduct or withhold from other compensation payable to you an amount sufficient
to satisfy its withholding obligations or to delay delivery of the shares.      
Miscellaneous:   ·         This Award Agreement may be amended only by written
consent signed by both you and the Company, unless the amendment is not to your
detriment or the amendment is otherwise permitted without your consent by the
Plan.           ·         The failure of the Company to enforce any provision of
this Award Agreement at any time shall in no way constitute a waiver of such
provision or of any other provision hereof.           ·         In the event any
provision of this Award Agreement is held illegal or invalid for any reason,
such illegality or invalidity shall not affect the legality or validity of the
remaining provisions of this Award Agreement, and this Award Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included in this Award Agreement.           ·         As a condition to the
grant of this Award, you agree (with such agreement being binding upon your
legal representatives, guardians, legatees or beneficiaries) that this Award
shall be interpreted by the Administrator and that any interpretation by the
Administrator of the terms of this Award Agreement or the Plan, and any
determination made by the Administrator pursuant to this Award Agreement or the
Plan, shall be final, binding and conclusive.           ·         This Award may
be executed in counterparts.

 

BY SIGNING BELOW AND ACCEPTING THIS RESTRICTED STOCK AWARD AGREEMENT, YOU AGREE
TO ALL OF THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO
ACKNOWLEDGE HAVING READ THIS AGREEMENT AND THE PLAN.

 

22nd CENTURY GROUP, INC.             By:         [Name of Authorized Officer]  
[Name of Recipient]

 

Date:    

 

3

 